DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim  1-8 of copending Application No. 16/842, 605 This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Tohnoe (US 2012/0252210 A1).
Regarding claims 1, 10 and 13,  Tohnoe teaches in figures 1-6 and related text e.g. loading the one or more substrates (25; Fig.5; Para. 0050) into an internal volume of the processing chamber (inside the chamber of 10); flowing a processing fluid  (52; Fig.5; Para. 0051; vaporized precursor) through a gas conduit (40 and 36; Fig.5; Para. 0051) into the internal volume (into the chamber 10); and maintaining the processing fluid in the gas conduit and the internal volume at a temperature above a condensation point of the processing fluid (40 coupled to a temperature controller to prevent condensation of the precursor vapor; Para. 0056 and the gas distributed in the chamber 10 by the vapor distribution system 30; Para. 0057); and flowing the processing fluid from the internal volume through the gas conduit (the gas precursor 52 is flowing from the internal volume through 36; Para. 0050); 
Regarding claims 2 and 14, Tohnoe teaches in figures 1-6 and related text e.g. maintaining the processing fluid in the internal volume at a temperature above a temperature of the processing fluid in the gas conduit (Para. 0057; vapor precursor is maintained as a gas in the chamber and temperature between 50 to 100oC). 
Regarding claims 3 and 15, Tohnoe teaches in figures 1-6 and related text e.g. maintaining the processing fluid in the gas conduit at a temperature above 150 degree Celsius (Para. 0052).
Regarding claims 4 and 16, Tohnoe teaches in figures 1-5 and related text e.g. maintaining the one or more substrates at a temperature between about 350 and 500 degrees Celsius (5000C; Para. 0058). 
Regarding claim 9, Tohnoe teaches in figures 1-6 and related text e.g. one of an oxygen-containing gas, a nitrogen-containing gas, or a silicon-containing gas into the processing chamber (Para. 0027).
 Regarding claims 11 and 12, Tohnoe teaches in figures 1-6 and related text e.g flowing the processing fluid from the gas conduit (116 in Fig. 6 can be same as 36 in Fig.6) through an exhaust conduit into a condenser (117); maintaining the processing fluid in the gas conduit and the internal volume at a temperature above a condensation point of the processing fluid, wherein the processing fluid is condensed into a liquid phase in the condenser (117 collects the unreacted precursor material; Para. 0074).

 Claims 1 and 10 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hovel et al.  (US 4, 576, 652).
 Regarding claim 1, Hovel teaches in Figure 1 and related text e.g. a method of annealing one or more substrates in a processing chamber (2; Fig.1), the method comprising: loading the one or more substrates (1; Fig.1) into an internal volume of the processing chamber (2); flowing a processing fluid through a gas conduit into the internal volume( 5 and 10); and maintaining the processing fluid in the gas conduit and the internal volume at a temperature above a condensation point of the processing fluid (heat conductive to keep substrate above the condensation temperature of As and maintain the heat on the chamber so no As condenses anywhere in the heated portion of the tube 2, (Col.3; Ln. 27-59), and flowing the process fluid .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tohnoe (US 2012/0252210 A1) as applied to claims 1 and 10 above and further in view of Mallick et al. (US 2014/0051264 A1).
Regarding claim 7, Tohnoe does not teach flowing dry steam into the processing chamber.
However, Mallick teaches a post depositing of steam annealing process (Para .0019 and Para. 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to dry steam into the processing chamber in the method of forming of Tohnoe as taught Mallick to further control the stress cracks (Para. 0029). 
Claims 5, 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tohnoe (US 2012/0252210 A1). 
Tohone does not explicitly teach maintaining the processing fluid in the internal volume at a pressure above about 5 bars and maintaining the processing fluid in the internal volume at a pressure of between about 5 and 80 bars.
However Tohone teaches the temperature control, precursor flow and the varilables needed to control the pressure inside the chamber (Para. 0061-64). 
Therefore, , it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to control the the processing fluid in the internal volume at a pressure above about 5 bars  and maintaining the processing fluid in the internal volume at a pressure of between about 5 and 80 bars in the method of forming of Tohone  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05.



 Allowable Subject Matter
s 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUNIR S AMER/Primary Examiner, Art Unit 2894